DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 1 in line 15 recites, “one or more expression” but should recite, “one or more expressions.”  Claims 8 and 14 contain the same error.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder Such claim limitation(s) is/are: “a first analyzer” in claim 1 and “a first analyzer” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Based on specification, the analyzers are interpreted as a combination of software run on hardware.  Paragraphs 38-41 describe the algorithm, and paragraphs 24 and 35 describe the hardware.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of analyze the input data, using a first analyzer, to assign a sentiment value to the one or more expressions and create an initial sentiment set including the one or more expressions and the associated sentiment value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “using a first analyzer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a first analyzer” language, “analyze the input data, using a first analyzer, to assign a sentiment value to the one or more expressions and create an initial sentiment set including the one or more expressions and the associated sentiment value” in the context of this claim encompasses the user manually assigning sentiment values to the expressions. 
Similarly, the limitation of create a context set including a head noun structure, having a plurality of head nouns, and associated dependent terms wherein the context set is formed as a hierarchical structure using a relational table having two or more axes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “create a context set including a head noun structure, having a plurality of head nouns, and 
Similarly, the limitation of match the one or more expression in the initial sentiment set to the plurality of head nouns in the head noun structure of the context set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “match the one or more expression in the initial sentiment set to the plurality of head nouns in the head noun structure of the context set” in the context of this claim encompasses the user manually comparing the two sets to determine matches. 
Similarly, the limitation of apply the head noun structure against the initial sentiment set by assigning a score and polarity to the matches between the one or more expressions and the plurality of head nouns, the score and polarity having a first value based on a first viewpoint of a first entity, and having a second value, different from the first value, based on a second viewpoint of a second entity, wherein the head noun structure includes multiple points of reference used to generate context associated with the first viewpoint and the second viewpoint , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “apply the head noun structure against the initial sentiment set by assigning a score and polarity to the matches between the one or more expressions and the plurality of head nouns, the score and polarity having a first 
Similarly, the limitation of generate a resultant sentiment set for providing a description of an overall sentiment based on the score and polarity assigned to the matches between the one or more expressions and the plurality of head nouns, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generate a resultant sentiment set for providing a description of an overall sentiment based on the score and polarity assigned to the matches between the one or more expressions and the plurality of head nouns” in the context of this claim encompasses the user manually generating a resultant sentiment set based on the assigned scores and polarities. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using a transceiver, 
Further, the claim recites the obtaining step (using spiders) and generating a user interface. These elements are recited at a high level of generality and amount to mere insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a transceiver, a processor, and a memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the obtaining step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed 
Further, the use of spiders to crawl for information and the generation of a GUI was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The reference Krishnaprasad et al. ((U.S. Patent Application Publication 2007/0208713) discloses, “A common approach to searching and indexing content, particularly across the World WideWeb, is referred to as ‘crawling.’ In order to perform such crawling, a program, Script, or module known as a crawler or spider is used to scan publicly available information across the Web” in paragraph 15.  The reference Myers (Graphical User Interface Programming) discloses, “Today, direct-manipulation interfaces (also called GUIs for graphical user interfaces) are almost universal” in section 48.1 on lines 7-8.  Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 
Claim 2 recites, wherein the first value based on the first viewpoint is positive relative to the first entity, and the second value based on the second viewpoint is negative relative to the second entity.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the first value based on the first viewpoint is positive relative to the first entity, and the second value based on the second 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 4 recites, wherein the relational table includes at least a root term and one or more dependent terms, where the root term includes an associated relationship between the one or more dependent terms and the root term.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the relational table includes at least a root term and one or more dependent terms, where the root term includes an associated relationship between the one or more dependent terms and the root term encompasses the user manually organizing the table in such a fashion. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 5 recites, wherein the resultant sentiment set includes a resultant sentiment value generated by incorporating a numerical bias in relation to each head noun of the plurality of head nouns.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the resultant sentiment set includes a resultant sentiment value generated by incorporating a numerical bias in relation to each head noun of the plurality of head nouns encompasses the user manually incorporating a bias to the sentiment values. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 21:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 22:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the input data is obtained for a first social media source and the first analyzer includes a first analyzer type selected based on the input data obtained from the first social media source encompasses the user manually obtains data from social media and analyzes the data based on the specific social media it was obtained from. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 24: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the head noun structure resolves a value-to- sentiment of each member of the initial sentiment set by applying a fixed point of reference defining how initial sentiment elements are to be calculated to produce the resultant sentiment set encompasses the user manually using a fixed reference point to calculate the sentiment. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Claim 25: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the overall sentiment is represented as a floating point value indicating one of a plurality of values in a range of resultant sentiment encompasses the user manually representing the overall sentiment as a floating point value to indicate a value in a range. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 26: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the first analyzer, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, “wherein the first analyzer analyzes the input data using a sentiment analyzer type, from a plurality of sentiment analyzer types, and the sentiment analyzer type is associated with a social media 
This judicial exception is not integrated into a practical application. In particular, the claim recite the additional elements of the first analyzer.  The the first analyzer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the first analyzer amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Claim 27: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the head noun structure is applied against the initial sentiment set using arithmetical operations between the matched one or more expressions and the plurality of head nouns in the head noun structure to create a viewpoint specific sentiment associated with the overall sentiment encompasses the 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claims 8-12, 14-20 are rejected for the same reasons as the above claims.  Specifically, claims 8-12 based on claims 1-5, and claims 14, 15-20 based on claims 1, 1-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1, 4, 8, 11, 14-15, 18, 20-22, 24, 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Sciullo et al. (hereinafter Di Sciullo), U.S. Patent Application Publication 2012/0246104, in view of Cai et al. (hereinafter Cai), U.S. Patent Application Publication 2011/0231448.
Regarding Claim 1, Di Sciullo discloses a system configured to analyze sentiment, comprising: 
a transceiver configured to communicate with one or more data sources [“Common Off The Shelf (COTS) computers” ¶55]; 
a processor [“Common Off The Shelf (COTS) computers” ¶55]; and 
a memory storing computer readable instructions that, when executed by the processor [“Common Off The Shelf (COTS) computers” ¶55], cause the system to: 
obtain input data from one or more social media sources, wherein the input data contains text input having one or more expressions [“social media messages” ¶38; “Tweets” ¶12; Fig. 1]; 
analyze the input data, using a first analyzer, to assign a sentiment value to the one or more expressions and create an initial sentiment set including the one or more expressions and the associated sentiment value [“Sentiment Calculator” ¶144; “derives the sentiment associated to entities” ¶146; ¶74; Fig. 1]; 
create a context set including a head noun structure, having a plurality of head nouns, and associated dependent terms [“a relational table relating entities in knowledge domains” ¶184; Fig. 1], wherein the context set is formed as a hierarchical 
match the one or more expression in the initial sentiment set to the plurality of head nouns in the head noun structure of the contest set [“Inference Engine” ¶180; “provides a mechanism to sharpen the accuracy of the sentiment computed” ¶182; “inference engine 24 includes a data structure, a knowledge base that uses some knowledge representation structure to capture the knowledge of a specific domain, for example a relational table relating entities in knowledge domains, and a set of inference rules applying to the entities in the relational table and drawing consequences.” ¶184; Fig. 1]; 
apply the head noun structure against the initial sentiment set by assigning a score and polarity the matches between the one or more expressions and the plurality of head nouns [“Inference Engine” ¶180; “provides a mechanism to sharpen the accuracy of the sentiment computed” ¶182; “inference engine 24 includes a data structure, a knowledge base that uses some knowledge representation structure to capture the knowledge of a specific domain, for example a relational table relating entities in knowledge domains, and a set of inference rules applying to the entities in the relational table and drawing consequences.” ¶184; Fig. 1; ¶74];
wherein the head noun structure includes multiple points of reference used to generate context associated with the first viewpoint and the second viewpoint [“a relational table relating entities in knowledge domains, and a set of inference rules applying to the entities in the relational table and drawing consequences.” ¶184; 
generate a resultant sentiment set for providing a description of an overall sentiment based on the score and polarity assigned to the matches between the one or more expressions and the plurality of head nouns [“Inference Engine” ¶180; “provides a mechanism to sharpen the accuracy of the sentiment computed” ¶182; “yields accurate sentiment” ¶194]; and 
generate a user interface including report data containing, at least, the resultant sentiment set [“a graphical user interface 30 displaying the values generated by the sentiment calculator “ ¶37; Fig. 2, 6].
However, while Di Sciullo does discloses acquiring social media data from the internet [“the ingest component 11 consumes, acquires or gathers a wide range of social media messages 12 and immediately filters the messages as will be explained below in greater detail. The ingest component 11 is a data acquisition module. The ingest component 11 allows the system 10 to automatically import raw social media messages, for example, tweets from Twitter or other social media sites” ¶38], Di Sciullo fails to explicitly disclose by using a plurality of spiders to trawl the one or more social media sources, and
the score and polarity having a first value based on a first viewpoint of a first entity, and having a second value, different from the first value, based on a second viewpoint of a second entity.

the score and polarity having a first value based on a first viewpoint of a first entity, and having a second value, different from the first value, based on a second viewpoint of a second entity [“a customer who bought a laptop gives his comments” ¶5; “Another customer expresses his comments “ ¶5; “Opinion” ¶22; “keeping commentary information (subjective information)” ¶36; “The generation unit 220 establishes correlations between the opinions having sentiment orientation based impact relations in accordance with the analysis results input from the analysis unit 215, so as to form “relation pairs” having the sentiment orientation based impact relations, i.e. “opinion pairs”, in which the impacted opinions are referred to as the implicit opinions.” ¶49; “the retrieval unit 530 receives others' opinions (comments) from outside” ¶104].
It would have been obvious to one having ordinary skill in the art, having the teachings of Di Sciullo and Cai before him at the time of invention, to modify the system of sentiment analysis of Di Sciullo to incorporate the varying sentiments based on viewpoints of Cai.
Given the advantage of increasing sentiment analysis accuracy by incorporating various sentiment towards the same object, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 4, Di Sciullo and Cai disclose the system of claim 1.  Sciullo further discloses wherein the relational table includes at least a root term and one or 

Claim 8 is rejected on the same grounds as claim 1.  Claim 8 is a broader version of claim 1.
Claim 11 is rejected on the same grounds as claim 4.
Claim 14 is rejected on the same grounds as claim 1.  Claim 14 is a broader version of claim 1.
Claim 15 is rejected on the same grounds as claim 1.
Claim 18 is rejected on the same grounds as claim 4.
Claim 20 is rejected on the same grounds as claim 1.

Regarding Claim 21, Di Sciullo and Cai disclose the system of claim 1.  Di Sciullo further discloses wherein the first analyzer uses a parts-of-speech tagger to identify words which match a defined set of rules for detecting initial sentiment for the initial sentiment set, wherein the initial sentiment is without viewpoint [“Sentiment calculations in accordance with the present invention require that a Part of Speech (POS) Tagger 33 assign lexical categories to each of the filtered social media messages as they are broken into a stream of text, words, phrases, symbols, or other meaningful elements called tokens, that is, tokenized messages.” ¶43].



Regarding Claim 24, Di Sciullo and Cai disclose the system of claim 1.  Di Sciullo further discloses wherein the head noun structure resolves a value-to-sentiment of each member of the initial sentiment set by applying a fixed point of reference defining how initial sentiment elements are to be calculated to produce the resultant sentiment set [“if gas oil (at the pump) is inferior to $3 then the sentiment value is positive, +2, if the gas oil is superior to $3 then the sentiment value is negative, -2. This real world knowledge varies according to time and place” ¶186; Note: Specification indicates in paragraph 31 that a “fixed point of reference” is a head noun.  Accordingly in the cited example, the noun “gas” is used as the point of reference; “derives the sentiment value per asset based on the sentiment value of the event they are part of” ¶193; Note: The event can also be interpreted as a point of reference].

Regarding Claim 26, Di Sciullo and Cai disclose the system of claim 1.  Di Sciullo further discloses wherein the first analyzer analyzes the input data using a sentiment 

Regarding Claim 27, Di Sciullo and Cai disclose the system of claim 1.  Di Sciullo further discloses wherein the head noun structure is applied against the initial sentiment set using arithmetical operations between the matched one or more expressions and the plurality of head nouns in the head noun structure to create a viewpoint specific sentiment associated with the overall sentiment [“These numbers will be added in the processing of messages” ¶74].

Claims 2, 9, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Sciullo and Cai, further in view of Friedkin et al. (hereinafter Friendkin), Attitude Change, Affect Control, and Expectation States in the Formation of Influence Networks.
Regarding Claim 2, Di Sciullo and Cai disclose the system of claim 1.
However, Di Sciullo fails to explicitly disclose wherein the first value based on the first viewpoint is positive relative to the first entity, and the second value based on the second viewpoint is negative relative to the second entity.

It would have been obvious to one having ordinary skill in the art, having the teachings of Di Sciullo, Cai, and Friedkin before him at the time of invention, to modify the combination to incorporate the varying sentiments based on viewpoints of Friedkin.
Given the advantage of increasing sentiment analysis accuracy by incorporating heterogeneous sentiment towards the same object, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 9 is rejected on the same grounds as claim 2.
Claim 16 is rejected on the same grounds as claim 2.

Claims 5, 12, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Sciullo and Cai, further in view of Nance et al. (hereinafter Nance), U.S. Patent Application Publication 2008/0243780.
Regarding Claim 5, Di Sciullo and Cai disclose the system of claim 1.
However, while Di Sciullo discloses adjusting sentiment, Di Sciullo fails to explicitly disclose wherein the resultant sentiment set includes a resultant sentiment value generated by incorporating a numerical bias in relation to each head noun of the plurality of head nouns.

It would have been obvious to one having ordinary skill in the art, having the teachings of Di Sciullo, Cai, and Nance before him at the time of invention, to modify the combination to incorporate the sentiment biasing of Nance.
Given the advantage of adjusting sentiment based on users to achieve personalize accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 12 and 19 are rejected on the same grounds as claim 5.

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Sciullo and Cai, further in view of Heerschop et al. (hereinafter Heerschop), Polarity Analysis of Texts using Discourse Structure.
Regarding Claim 25, Di Sciullo and Cai disclose the system of claim 1.
However, Di Sciullo fails to explicitly disclose wherein the overall sentiment is represented as a floating point value indicating one of a plurality of values in a range of resultant sentiment.

It would have been obvious to one having ordinary skill in the art, having the teachings of Di Sciullo, Cai, and Heerschop before him at the time of invention, to modify the combination to incorporate a floating point value for the overall sentiment.
Given the advantage of providing a normalized resultant sentiment between -1.0 and 1.0, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the 

Response to Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the claims are directed to advancements in computer functionality because they can, for example, improve the manner in which sentiment analysis systems analyze various social media for sentiment, which would provide a practical application.  Applicant also argues that the claims recite significantly more than the abstract idea.  Examiner disagrees for at least the following reasons.
First, the advancements are not to the computer functionality.  The advancements are to the abstract idea of sentiment analysis using context specific sentiment.  Applicant repeatedly refers to “features” which provide the practical application (and the significantly more).  However, it is the additional elements which are viewed to provide either (or both) the practical application and significantly more.  The additional elements in the instant claims are: a transceiver, a processor, a memory, and an analyzer which are generic computer elements; and an obtaining data step (using spiders) and generating a user interface which are extra-solution activity.  These additional elements do not, separately or combined, provide a practical application (nor significantly more).
specific improvement over prior art systems that do not provide context based sentiment by using a context set against initial sentiment to generate a viewpoint relevant sentiment set” on the bottom of page 14 of Remarks.  A practical application is found in the additional elements of a claim, not the abstract idea.  These additional elements must integrate the abstract idea into the practical application.
Turning to Example 42, the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).  To the contrary, the instant claims lacks this integration into a practical application.  The additional elements of a transceiver, a processor, and a memory are generic computer components.  These additional elements are merely tools used to perform the sentiment analysis in a computer environment.  The additional elements of obtaining data using 
Second, for significantly more, Applicant asserts on page 16 of Remarks that the claimed sentiment analysis approach using viewpoints improves upon sentiment analysis.  Similar to the analysis under 2A prong 2 (practical application) above, the additional elements must incorporate the abstract idea into something significantly more.  As outlined above in the rejection, the additional elements consist of generic computer components or additional elements that are well-understood, routine, and conventional.  For the generic computer components, merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP 2106.05(a).  For the well-understood, routine, and conventional elements, Berkheimer references were provided.
Accordingly, the 35 U.S.C. 101 rejections are maintained.
Regarding the prior art rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that Cai fails to disclose, “apply the head noun structure against the initial sentiment set by assigning a score and polarity to the matches between the one or more expressions and the plurality of head nouns, the score and polarity having a first value based on a first viewpoint of a first entity, and having a second value, different from the first value, based on a second viewpoint of a second entity.”  Examiner disagrees for at least the following reasons.

Accordingly, the 35 U.S.C. 103 rejections are maintained.
	
Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123